UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended January 28, 2012 Commission file number 1-14170 NATIONAL BEVERAGE CORP. (Exact name of registrant as specified in its charter) Delaware (State of incorporation) 59-2605822 (I.R.S. Employer Identification No.) 8enth Street, Suite 4000, Fort Lauderdale, FL 33324 (Address of principal executive offices including zip code) (954) 581-0922 (Registrant’s telephone number including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes (ü)No () Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes (ü)No () Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act.Large accelerated filer ()Accelerated filer (ü)Non-accelerated filer ()Smaller reporting company () Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ()No (ü) The number of shares of registrant’s common stock outstanding as of March 2, 2012 was 46,277,935. NATIONAL BEVERAGE CORP. QUARTERLY REPORT ON FORM 10-Q INDEX PART I - FINANCIAL INFORMATION Page Item 1. Financial Statements Condensed Consolidated Balance Sheets as of January 28, 2012 and April 30, 2011 3 Condensed Consolidated Statements of Income for the Three and Nine Months Ended January 28, 2012 and January 29, 2011 4 Condensed Consolidated Statements of Cash Flows for the Nine Months Ended January 28, 2012 and January 29, 2011 5 Notes to Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 9 Item 3. Quantitative and Qualitative Disclosures About Market Risk 12 Item 4. Controls and Procedures 12 PART II - OTHER INFORMATION Item 1A. Risk Factors 13 Item 6. Exhibits 13 Signature 14 Exhibit Index
